Citation Nr: 0934486	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-27 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include coronary artery disease, artherioscelerotic heart 
disease, and congestive heart failure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a prostate 
disorder, status post surgery.

4.  Entitlement to service connection for a positive 
tuberculosis (TB) test.

5.  Entitlement to service connection for exposure to 
ionizing radiation.

6.  Entitlement to service connection for frequent 
nosebleeds.  

7.  Entitlement to service connection for cystitis.

8.  Entitlement to service connection for a headache 
disorder.

9.  Entitlement to service connection for hemorrhoids.

10.  Entitlement to service connection for residuals of a 
total right knee replacement.

11.  Entitlement to service connection for a right arm 
disability.

12.  Entitlement to service connection for a right leg 
disability.

13.  Entitlement to service connection for plantar warts.

14.  Entitlement to service connection for a bilateral foot 
disability.

15.  Entitlement to service connection for a left leg 
disability.

16.  Entitlement to service connection for dermatitis of the 
hands and feet.

17.  Entitlement to service connection for a right shoulder 
disability.

18.  Entitlement to service connection for a right wrist and 
hand disability.

19.  Entitlement to service connection for visual disability, 
to include loss of vision and residuals of a left eye 
contusion.

20.  Entitlement to service connection for a hearing loss 
disability.

21.  Entitlement to service connection for a gastrointestinal 
disability, to include gastritis and gastroenteritis.

22.  Entitlement to service connection for bronchitis, to 
include as due to asbestos exposure.

23.  Entitlement to service connection for residuals of a 
nasal tumor, status post surgery, also claimed as a facial 
tumor.

24.  Entitlement to a certificate of eligibility for 
specially adapted housing or a special home adaptation grant 
(SAH/SHA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years 
ending in June 1967.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from August 2006 and September 2008 rating 
decisions by the Winston-Salem, North Carolina, Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied entitlement to the benefits 
sought.

The August 2006 decision denied service connection for a 
number of disabilities, and the September 2008 decision 
addressed SAH/SHA.

While the RO has recognized that the Veteran has initiated a 
claim for an increased evaluation of service connected 
bilateral lower extremity varicose veins, the Veteran's 
various correspondence may also be taken as a claim for a 
total disability evaluation based on individual 
unemployability, as well as a claim of service connection for 
a low back disability.  These matters are referred to the RO 
for appropriate action.

The issues involving claims for service connection for the 
orthopedic and skin disabilities of the lower extremities, 
the right upper extremity, the eyes, the ears, the 
respiratory system to include the nose, the gastrointestinal 
system, headaches, cystitis, and hemorrhoids, as well as 
entitlement to SAH/SHA, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Heart disease was not first manifested in service, or 
within the first post-service year; there is no competent 
evidence of records relating any currently diagnosed heart 
disease to service.

2.  Hypertension was not first manifested in service, or 
within the first post-service year; there is no competent 
evidence of records relating currently diagnosed hypertension 
to service.

3.  A prostate disorder was not first manifested in service; 
there is no competent evidence of records relating currently 
diagnosed prostate disorder or residuals thereof to service.

4.  A positive skin test is not a service connectable 
disability.

5.  The Veteran has not alleged any current disease or 
disability which is shown to be related to exposure to 
radiation; exposure in and of itself is not a service 
connectable disability.


CONCLUSIONS OF LAW

1.  Service connection for a heart disease is not warranted.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

3.  Service connection for a prostate disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Service connection for a positive TB test is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  Service connection for exposure to ionizing radiation is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Letters to the Veteran in July 2005 and May 2006 provided 
legally adequate notice to the Veteran regarding his claims 
of service connection.  These letters each informed the 
Veteran of the elements of claims for service connection, 
described the evidence and information needed to substantiate 
his claims, and set forth the respective responsibilities of 
VA and the Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
These letters were not provided prior to the initial 
adjudication of the claims, but the error in timing was 
corrected by the readjudication of the claims in August 2006.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board notes that the May 2006 letter additionally included 
information regarding VA policies and practices in assigning 
effective dates and disability evaluations.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice provided to 
the Veteran afforded him a meaningful opportunity to 
participate in the adjudication process, and the Board finds 
no prejudice to him in proceeding at this time.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained complete service treatment and personnel 
records, as well as VA treatment records from 1996 to 2005.  
Although the file indicates that the Veteran has received 
ongoing care from VA facilities since 2005, such records are 
not relevant to the issues decided here, as they are not 
dependent upon the existence of a current disability or 
treatment.  The Veteran has submitted, or VA has obtained, 
private treatment records from a number of private providers 
for the period of 1993 to 2005.  Again, the Veteran has 
indicated that one doctor, Dr. DND, has more recent records, 
but there is no basis upon which to find that these records-
concerning treatment for the "lower extremities"-are 
relevant here.  All relevant VA and private records have been 
obtained with regard to the issues decided here.  No VA 
examinations have been provided; there is no reasonable 
possibility, however slight, that a nexus to service could be 
found.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Some forms of heart disease and hypertension are 
chronic diseases subject to the presumptions; the applicable 
presumptive period is one year after separation from service.  
38 C.F.R. § 3.307(a)(3).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Heart Disease, Hypertension, and Prostate Disorder

As the analysis for these three conditions is substantially 
identical, they are discussed together here.

A review of the Veteran's service treatment records reveals 
no treatment of or complaint for any condition of the heart 
or prostate, and no excessively elevated blood pressures 
indicative of hypertension.  A June 1967 examination for the 
Veteran's retirement and transfer to the Fleet Reserve 
indicates that the cardiovascular and genitourinary systems 
were normal.  Varicosities of the lower extremities and 
various scars were noted.  Blood pressure was within normal 
limits at 128/78, a reading consistent with the other blood 
pressure readings reflected in the file.  The Veteran was not 
on blood pressure medication in service.  At no time during 
service was the Veteran treated for complaints or 
symptomatology indicative of any heart problems, such as 
angina or palpitations.  He was seen at various times for 
complaints of the genitourinary system, related to urinary 
tract infections, sexually transmitted diseases, or physical 
developmental defects (hypospadia), but at no time was any 
dysfunction or abnormality of the prostate reported in 
service records.

Post service records confirm diagnoses of heart disease and 
hypertension, as well as prostate problems.  Records reflect 
that heart and prostate problems began in approximately 1996.  
VA treatment records from February 1997 reveal a recent 
history of aortic regurgitation requiring treatment, and the 
onset of congestive heart failure of an unknown etiology.  
Private and VA urology records indicate that benign prostatic 
hypertrophy (BPH) was diagnosed in 1996, upon investigation 
of urinary complaints.  A prostatectomy was performed in 
1998.  Records do not establish the date of onset of 
hypertension, but VA records show that the Veteran was on 
medication as of at least April 1997, and has continued to be 
since that time.

Although the Veteran was asked to provide evidence of 
treatment for his claimed conditions form the date of 
separation from service to the present, or to identify 
records so that VA could assist him in obtaining such, the 
earliest post-service records associated with the claims file 
are from 1993, when the Veteran was treated by a private 
urologist.  The Veteran has made general statements that he 
has had the claimed conditions since service, but as a 
layperson, he is not competent to render diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Hypertension, heart 
disease, and prostate problems are not observable by the 
Veteran, and hence lay statements of their diagnoses are not 
competent evidence.  Importantly, the Board notes that the 
Veteran has not reported symptoms of these conditions, or 
prescriptions for medications for them, since service, but 
has instead stated that he has had the conditions.

The Board finds that service connection cannot be established 
for heart disease, hypertension, or a prostate condition, on 
either a direct or presumptive basis.  There is no evidence 
of any of these claimed diseases in service, or of any 
possible precursor conditions or symptomatology.  No doctor 
has offered any opinion linking any of the claimed 
disabilities to service.  There is no competent evidence that 
could support a finding that the disabilities have existed 
continuously since service.  Heart disease and a prostate 
condition both clearly had their onsets decades after 
service, and while no definitive date of onset has been shown 
for hypertension, the Veteran has not submitted any evidence 
showing such within close temporal proximity to service.  The 
lack of continuity of treatment for such an extended period 
weighs against the Veteran's claims.  Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The onset of these conditions many years after service also 
rebuts the application of presumptive service connection for 
heart disease and hypertension.  For the presumption to 
apply, diagnosis and manifestation to a compensable degree is 
required within one year of separation from service.  
38 C.F.R. § 3.307(a)(3), 3.309(a).  There is no competent 
evidence of such here.  The Board notes that presumptive 
service connection is not applicable to the Veteran's 
prostate problems; only cancer is a listed disease, not BPH, 
and that only for herbicide exposed Veterans.  38 C.F.R. 
§ 3.309(e).  There is no evidence or allegation of prostate 
cancer or of herbicide exposure in the instant case.

In sum, service connection for heart disease, hypertension, 
and postoperative residuals of a prostate condition must be 
denied.  There is no evidence of these diseases in service or 
for decades after service, and no competent lay or medical 
evidence linking the current diagnoses to service.



Positive TB test and Exposure to Radiation

Again, these issues are discussed together because the 
analysis for both is substantially identical.

As was noted above, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this instance, 
the Veteran has failed to allege or to show any current 
disability which is subject to service connection.

The positive TB test reported by the Veteran, and confirmed 
in service treatment records, merely establishes that at some 
point, the Veteran was exposed to TB and now carries 
antibodies for that disease.  It is not a diagnosis of TB, it 
is merely a lab result.  At best, it is a finding of a risk 
factor.  A review of the medical records on file shows that 
the Veteran has never actually been diagnosed with TB, nor 
has he alleged that he has TB.  There is no showing of any 
disability or impaired functioning due to this positive test.  
The law specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  

Similarly, the Veteran has failed to articulate a valid claim 
with respect to exposure to radiation.  Service records do 
show that the Veteran was potentially exposed to radiation 
while working aboard nuclear vessels in the Navy, and such 
exposure was tracked by the service.  The Veteran, however, 
has failed to identify any particular disease or disability 
which resulted from this potential exposure.  He was 
specifically asked by the RO to clarify his claim, but failed 
to do so.  Moreover, a review of the medical evidence of 
record reveals no diagnosis or showing of any of the listed 
presumptive conditions for radiation exposed Veterans.  
38 C.F.R. §§ 3.309(d), 3.311.  He was referred for cancer 
screening, but only monoclonal gammopathy of undetermined 
significance (MGUS) was found.  This is an age related, 
noncancerous condition.  Biopsies of the bone marrow were 
normal.  

Like the positive TB test, the radiation exposure of record 
at best shows a risk factor for the development of some 
future disease or disability.  It is not, in and of itself, a 
disability; it causes no impairment of function or capacity.  
Again, service connection cannot be established in the 
absence of a current disability.

Both claims must be denied as no current disability is shown.


ORDER

Service connection for a heart condition, to include coronary 
artery disease, artherioscelerotic heart disease, and 
congestive heart failure, is denied.

Service connection for hypertension is denied.

Service connection for a prostate disorder, status post 
surgery, is denied.

Service connection for a positive tuberculosis (TB) test is 
denied.

Service connection for exposure to ionizing radiation is 
denied.


REMAND

As was noted above, under the VCAA, VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
duty to assist includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, a remand is required with respect to the 
remaining service connection issues for full compliance with 
the duty to assist under the VCAA.  The RO has failed to 
obtain all identified and potentially relevant private and VA 
treatment records.

First, the Veteran submitted, in approximately September 
2006, a VA form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, for a Dr. 
DD, for treatment of the "lower extremities" from September 
2005 to the present.  The Board notes that the Veteran may 
have misspelled the doctor's name.  The RO has made no 
attempt to obtain these updated records.  Claims related to 
the lower extremities are remanded for development including 
attempts to obtain any outstanding records of pertinent 
medical treatment.

Similarly, the file reveals that the Veteran has been treated 
in the past at VA facilities, and the Veteran submitted 
statements from a VA doctor regarding several current 
disabilities and their relationship to service.  The 
statement indicates the existence of records not currently 
associated with the claims file.  VA has an obligation to 
obtain all relevant government records, and must attempt to 
do so until the records are obtained or are certified to be 
unavailable.  The claims must be remanded so that the RO can 
obtain all VA treatment records since May 2005.

The duty to assist also includes a duty to examine.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to several of the Veteran's claims, examination 
is required.  Service treatment records reveal in-service 
complaints of or treatment for a right arm and wrist problem; 
various skin conditions, to include dermatitis and warts; a 
left eye contusion; gastrointestinal problems; and 
respiratory difficulties.  The Veteran has also offered 
competent lay testimony regarding in-service noise exposure 
during training and from engines in his living areas aboard 
ship.  Finally, the Board finds that the Veteran's 
allegations of potential asbestos exposure aboard ship are 
credible, given his length of service, his period of service, 
and the circumstances under which he served.

Current competent evidence shows continued right upper 
extremity problems, skin conditions, vision problems, 
gastrointestinal problems, breathing difficulty (other than 
already service connected pansinusitis), hearing impairment, 
and history of nasal polyps or other growths.  No medical 
opinions have been obtained regarding potential links between 
these currently diagnosed conditions and the diseases or 
injuries in service.  Remand for examinations are required.  
The Board further notes that some claimed disabilities, such 
as headaches, hemorrhoids, nosebleeds and cystitis, were also 
noted in service, though current evidence of record does not 
show current disabilities potentially related to such.  If 
additional records are added to the file showing current 
disabilities involving these problems, or the RO otherwise 
finds that examinations are warranted, they should be 
provided. 

Finally, the Board notes that the Veteran's claim with regard 
to entitlement to specially adapted housing or a special home 
adaptation grant is inextricably intertwined with the 
unresolved claims of service connection, as well as the claim 
for increased rating for varicose veins.  Entitlement to 
SAH/SHA is dependent upon the extent of service connected 
disability of the lower extremities, and many of the 
Veteran's claims involve such.  As no action can be taken on 
the SAH/SHA claim until those claims are dealt with, the 
claim is remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Contact the Veteran and obtain a valid, 
updated release form for Dr. DD, as well 
as any other private doctor or facility 
which has provided relevant care to the 
Veteran.  Upon receipt of such, the RO 
should take appropriate steps to associate 
with the claims file all identified 
records of pertinent medical treatment, 
particularly treatment that relates to 
claims involving the lower extremities.

2.  Obtain complete VA treatment records 
from the Salisbury, North Carolina, and 
Columbia, South Carolina, VA medical 
centers, as well as any other VA facility 
identified in the record or by the 
Veteran.

3.  Schedule the Veteran for VA hand and 
joint examinations.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current diagnoses of the right upper 
extremity, including, particularly, any 
diagnosis involving the arm, shoulder, or 
wrist, and should offer an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed condition is 
related to any aspect of the Veteran's 
period of service, including in-service 
treatment for the right arm and wrist.  A 
full and complete rationale for all 
opinions expressed is required.

4.  Schedule the Veteran for a VA skin 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all current diagnoses of the skin, in 
particular of the hands and feet, and 
should offer an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed condition (including 
plantar warts) is related to any aspect of 
the Veteran's period of service, including 
in-service treatment.  A full and complete 
rationale for all opinions expressed is 
required.

5.  Schedule the Veteran for a VA eye 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all current diagnoses of the eyes and 
describe the extent of visual impairment.  
The examiner should offer an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed eye condition 
is related to in-service treatment for a 
left eye contusion or to service in some 
other manner.  If visual impairment is 
related to a refractive error, that should 
be clearly stated.  A full and complete 
rationale for all opinions expressed is 
required.

6.  Schedule the Veteran for a VA 
digestive disorders examination.  The 
claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should identify all current 
diagnoses of the gastrointestinal system, 
and should offer an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed condition is related 
to in-service treatment for gastritis and 
gastroenteritis.  A full and complete 
rationale for all opinions expressed is 
required.

7.  Schedule the Veteran for VA 
respiratory and nose examinations.  The 
claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should identify all current 
diagnoses of the lungs, and should offer 
an opinion as to whether it is at least as 
likely as not that any currently diagnosed 
condition is related to in-service 
treatment for bronchitis, or to potential 
exposure to asbestos.  Further, the 
examiner should attempt to identify the 
correct diagnosis for the facial or nasal 
tumor reported by the Veteran, and comment 
on whether such growth in related to 
service connected pansinusitis, exposure 
to asbestos, or is unrelated to service or 
a service connected disability.  A full 
and complete rationale for all opinions 
expressed is required.

8.  Schedule the Veteran for VA 
audiological examination.  The claims 
folder must be reviewed in conjunction 
with the examination.  The examiner 
perform appropriate tests to measure the 
Veteran's hearing acuity, and should 
identify all current diagnoses involving 
the ears and the veteran's ability to 
hear.  If hearing loss is diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any such diagnosed condition is 
related to any aspect of the Veteran's 
period of service, including noise 
exposure.  A full and complete rationale 
for all opinions expressed is required.

9.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated, to 
include, if indicated, additional 
examinations for headaches, hemorrhoids, 
nosebleeds, or cystitis.  The RO should 
then readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


